Name: 91/606/EEC: Council Decision of 25 November 1991 on the conclusion of the Protocol maintaining in force the Arrangement regarding international trade in textiles
 Type: Decision
 Subject Matter: international trade;  leather and textile industries
 Date Published: 1991-11-29

 Avis juridique important|31991D060691/606/EEC: Council Decision of 25 November 1991 on the conclusion of the Protocol maintaining in force the Arrangement regarding international trade in textiles Official Journal L 327 , 29/11/1991 P. 0031COUNCIL DECISION of 25 November 1991 on the conclusion of the Protocol maintaining in force the Arrangement regarding international trade in textiles (91/606/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113, Having regard to the proposal from the Commission, Whereas the Commission took part, on behalf of the Community, in the negotiations on the maintenance in force of the Arrangement regarding international trade in textiles (MFS) (1); Whereas these negotiations led to the establishment of a Protocol maintaining the MFA in force for a further period of seventeen months until 31 December 1992; Whereas this Protocol should be accepted on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol maintaining in force the Arrangement regarding international trade in textiles, which was adopted by the GATT Textiles Committee on 31 July 1991, is hereby accepted on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to notify acceptance of the Protocol on behalf of the Community, in accordance with paragraph 3 of the Protocol. Done at Brussels, 25 November 1991. For the Council The President J. M. M. RITZEN (1) OJ No L 341, 4. 12. 1986, p. 34.